              Case 3:20-cv-01419-SI      Document 1     Filed 08/19/20   Page 1 of 29




Cynthia M. Fraser, OSB #872243
E-Mail: cynthia.fraser@foster.com
Paul H. Trinchero, OSB #014397
E-Mail: paul.trinchero@foster.com
FOSTER GARVEY PC
121 SW Morrison Street, 11th Floor
Portland, Oregon 97204-3141
Telephone: (503) 228-3939
Facsimile: (503) 226-0259
Attorneys for Plaintiffs




                                   UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                        PORTLAND DIVISION




KIASANTANA LLC, an Oregon limited                     Case No. 3:20-cv-01419
liability company; and KOERNER CAMERA
SYSTEMS, INC., an Oregon corporation,

                     Plaintiffs,                      COMPLAINT

         v.                                           Inverse Condemnation Action (42 U.S.C.
                                                      §1982)
TRI-COUNTY METROPOLITAN
TRANSPORTATION DISTRICT OF                            DEMAND FOR JURY TRIAL
OREGON, a municipal corporation of the State
of Oregon; and the CITY OF PORTLAND, a
municipal corporation of the State of Oregon,

                     Defendants.

         Plaintiff Kiasantana LLC and Koerner Camera Systems, Inc. hereby alleges against

defendants Tri-County Metropolitan Transportation District of Oregon and the City of Portland

as follows:
                                                                               COMPLAINT
                                                                                Page 1 of 29
FG:10912806.6
            Case 3:20-cv-01419-SI       Document 1       Filed 08/19/20      Page 2 of 29




                                              Preamble

                                                  1.

         Plaintiffs Kiasantana LLC (“Kiasantana”) and Koerner Camera Systems, Inc. ("Koerner")

are the owner and leaseholder, respectively, of the property located at 2828 SE 14th Avenue,

Portland, Oregon 97202. Plaintiffs bring this action to recover just compensation for the

appropriation of their real property rights for public use by the City of Portland (the "City") and

the Tri-County Metropolitan District of Oregon ("TriMet") as part their project to construct a

pedestrian and bicycle bridge known as the Gideon Overcrossing (the "Project") without paying

just compensation as required by the Takings Clause in the Fifth Amendment of the United

States Constitution and Article I, Section 18 of the Oregon Constitution. Plaintiffs bring these

federal and state law claims to recover the just compensation for the taking of real property

interest and damages for defendants numerous trespasses onto plaintiffs' property during the

construction of the Project.

                                               Parties

                                                  2.

         Plaintiff Kiasantana is an Oregon limited liability company that holds title to the property

located at 2828 SE 14th Avenue, Portland, Oregon 97202, as legally described in Exhibit A,

attached hereto and by this reference made a part hereof (the "Property").

                                                  3.

         Plaintiff Koerner is an Oregon corporation that leases the Property from Kiasantana.

///

///

                                                                                  COMPLAINT
                                                                                   Page 2 of 29
FG:10912806.6
            Case 3:20-cv-01419-SI       Document 1      Filed 08/19/20     Page 3 of 29




                                                 4.

         Defendant TriMet is a municipal corporation organized and existing under the laws of the

State of Oregon.

                                                 5.

         Defendant City of Portland is a municipal corporation organized and existing under the

laws of the State of Oregon and situated in Multnomah County, Oregon.

                                     City and TriMet Official

                                                 6.

         At all times material, Lance Erz was and is the Director of Real Estate and Transit

Oriented Development and Senior Deputy General Counsel for TriMet. On information and

belief, Lance Erz has final policy making authority to decide whether or not TriMet will seek

condemnation of real property interests for TriMet's public purposes, and whether or not TriMet

will provide just compensation for the temporary or permanent taking of real property interests.

Moreover, Lance Erz has authority over the means and manner the Project's construction.

                                                 7.

         At all times material, Shelley Devine was and is General Counsel for TriMet. On

information and belief, Shelley Devine has final policy making authority to decide whether or

not TriMet will seek condemnation of real property interests for TriMet's public purposes, and

whether or not TriMet will provide just compensation for the temporary or permanent taking of

real property interests. Moreover, Shelly Devine had the power and authority to ratify Lance

Erz’s decisions with respect to temporary and permanent takings of real property interests, and

so ratified his actions here.

                                                                                 COMPLAINT
                                                                                  Page 3 of 29
FG:10912806.6
             Case 3:20-cv-01419-SI      Document 1       Filed 08/19/20     Page 4 of 29




                                                  8.

         At all times material, Ken McGair was and is a Senior Deputy City Attorney for the City

of Portland responsible for the Portland Bureau of Transportation. On information and belief,

Ken McGair has final policy making authority to decide whether or not the City will seek

condemnation of real property interests for the City's transportation system, and whether or not

the City will provide just compensation for the temporary or permanent taking of real property

interests.

                                                  9.

         At all times material, Tracy Reeve was and is the City Attorney for the City of Portland

responsible for the Portland Bureau of Transportation. On information and belief, Tracy Reeve

has final policy making authority to decide whether or not the City will seek condemnation of

real property interests for the City's public purposes, and whether or not the City will provide just

compensation for the temporary or permanent taking of real property interests. Moreover, Tracy

Reece had the power and authority to ratify Ken McGair’s decisions with respect to temporary

and permanent takings of real property interests, and so ratified his actions here.

                                      Jurisdiction and Venue

                                                 10.

         This is a civil action brought pursuant to 42 U.S.C. §1983 for violation of the Fifth

Amendment the United States Constitutions made applicable to defendants through the

Fourteenth Amendment. There is federal question jurisdiction for this claim pursuant to 28 U.S.

§1331. Plaintiffs also assert a state law claims for violation of Article I, §18 of the Oregon

Constitution, trespass, nuisance, violation of the Pedestrian Mall Law of 1961, ORS 376.705 et.

                                                                                  COMPLAINT
                                                                                   Page 4 of 29
FG:10912806.6
            Case 3:20-cv-01419-SI       Document 1       Filed 08/19/20     Page 5 of 29




seq., and declaratory relief under Oregon's Uniform Declaratory Judgment Act, ORS 28.010, et

seq. There is supplemental jurisdiction over these state law claims under 28 U.S.C. §1367.

                                                 11.

         Pursuant to 28 U.S.C. §1391(a), venue is proper in this district because the Property and a

substantial portion of the events or omissions giving rise to this action took place in Oregon.

                                            The Project

                                                 12.

         On or about March 30, 2009, the City and TriMet entered into an intergovernmental

agreement (the “Agreement”) for the Portland-Milwaukie Light Rail. Under the Agreement

TriMet has the authority to manage all phases of the construction, design and acquisitions of

property for the Portland-Milwaukie Light Rail. The Agreement provides that the City will allow

TriMet to use city right-of-way and property for purposes of the Portland-Milwaukie Light Rail.

                                                 13.

         As part of the Agreement, the City and TriMet planned for the construction of the Gideon

Overcrossing. The Gideon Overcrossing is an elevated bridge for pedestrians and cyclists near

the light rail station at SE Clinton Street and SE 12th Avenue that would go over the railroad

tracks to SE 14th Avenue (the "Project"). The SE 14th Avenue portion of the bridge structure

including stairs and an elevator are being constructed in the street directly in front of the Property

on SE 14th Avenue.

                                                 14.

         Pursuant to the IGA, the City will take responsibility for the operation and maintenance

of the Project upon its completion and TriMet will relinquish ownership.

                                                                                  COMPLAINT
                                                                                   Page 5 of 29
FG:10912806.6
            Case 3:20-cv-01419-SI       Document 1      Filed 08/19/20      Page 6 of 29




                                           The Property

                                                 15.

         The Property is part of a (Year) plat that reserved SE 14th Avenue as a dedicated street.

A copy of the plat is attached hereto as Exhibit B and is hereby incorporated by reference.

                                                 16.

         The Property is approximately 11,100 square feet and is improved with an 8,513 square

foot industrial building with a footprint of approximately 7,313 square feet. Prior to the

construction of the Project, the Property had four useable parking spaces, including one

Americans with Disabilities Act (ADA) parking space and an ADA ramp for access to the

building. The Property is zoned EG-1, which allows light industrial uses. Kiasantana purchased

the Property in December 2015 and spent approximately $1 million to renovate the building for

use as a light industrial building (the "Building"). A key feature of the Building is the updated

loading dock located at the southwest end of the Property abutting the SE 14th and the railroad

right of way (the "Loading Dock").

                                                 17.

         The Property’s sole access is limited to its street frontage immediately abutting SE 14th

Avenue. The street dead–ends at the rail road right of way and the Property it is bounded by

buildings to the north and east and the railroad right of way to the south. Prior to construction of

the Project, the entire street frontage abutting the Property could be used for ingress and egress

onto SE 14th Avenue. Prior to construction of the Project, all vehicles, including commercial

vehicles from the size of delivery trucks to large semi-trucks had unimpaired street access to the

frontage of the Property and the Building and/or Loading Dock.

                                                                                  COMPLAINT
                                                                                   Page 6 of 29
FG:10912806.6
            Case 3:20-cv-01419-SI        Document 1        Filed 08/19/20     Page 7 of 29




                                                   18.

         Kiasantana leases the Property, inclusive of the Building and Loading Dock, to Koerner

Camera. Koerner Camera operates a light-industrial camera rental business for local and national

television and movie productions. Like most light industrial businesses, Koerner and its

customers rely on full access to the platted street and unfettered access the frontage of its

Property and to utilize the Loading Dock.

                                                   19.

         As a result of the Project, the platted street is no longer reserved for vehicular traffic and

access to the Property frontage is blocked by a structure placed directly in the street frontage that

abuts the Property. The structure is reserved for pedestrians and bicyclists.

                 The City's Failure to Follow the Pedestrian Malls Law of 1961

                                                   20.

         Pursuant to Pedestrian Malls Law of 1961, ORS 376.705 et. seq., the City has the power

to establish a pedestrian mall prohibiting in whole or in part vehicular traffic on a dedicated City

street. A "pedestrian mall" is defined as "one or more city streets, or portions thereof, on which

vehicular traffic is or is to be restricted in whole or in part and which is or is to be used

exclusively or primarily for pedestrian travel." ORS 376.705(3).

                                                   21.

         The Project restricts vehicular traffic in the portion of SE 14th Avenue abutting the

Property and reserves it primarily for pedestrian and bicyclist travel.

                                                   22.

         Prior to restricting the vehicular use of SE 14th Avenue to primarily pedestrian use, the

                                                                                    COMPLAINT
                                                                                     Page 7 of 29
FG:10912806.6
            Case 3:20-cv-01419-SI       Document 1       Filed 08/19/20      Page 8 of 29




City was required to follow the procedure set forth in the Pedestrian Mall Law. The procedures

requires to the City to first establish by resolution the public interest in closing off SE 14th

Avenue to vehicular traffic in the establishment of the pedestrian mall, and provide notice to

property owners who have an equitable interest in the planned abutting portion of the pedestrian

mall, which will be unduly inconvenienced by the prohibition of vehicular traffic. The law

entitles affected property owners to object and to have a hearing on the objection. The law also

provides a process for the payment of claims to affected property owners.

                                                 23.

         Despite plaintiffs' demand, the City did not provide notice to defendant of the Project and

refused to follow the procedures set forth in the Pedestrian Mall Law.

                                     Pre-Construction Events

                                                 24.

         In or around 2018, plaintiffs were advised and provided documentation that the City and

TriMet would be constructing the Project in front the Property. On or about November 30, 2018,

plaintiffs received ninety percent (90%) construction plans for the Project, which showed

improvements including structures, walkways and elevators, the majority of which are to be

placed in the middle of SE 14th Avenue directly abutting the Property. This portion of SE 14th

Avenue will be dedicated for pedestrian and bicycle traffic, prohibiting the safe movement of

vehicular traffic and blocking the ability for reasonable ingress or egress to or from Property.

                                                 25.

         Between the summer of 2018 and the spring of 2019, TriMet had several meetings and

communications with plaintiffs regarding the Project. As part of its analysis of the impacts of the

                                                                                   COMPLAINT
                                                                                    Page 8 of 29
FG:10912806.6
            Case 3:20-cv-01419-SI      Document 1        Filed 08/19/20   Page 9 of 29




Project on the Property, TriMet caused certain auto-turn analyses to be conducted showing the

adverse impact of the Project on access to the Property and potential ways to purportedly cure

the adverse impact. The auto-turn analyses shared with plaintiffs shows that the Loading Dock

would not be useable after construction of the Project. Plaintiffs were advised by TriMet that the

Loading Dock should be extended approximately 30 feet in order for commercial vehicles to be

able to access it.

                                                26.

         On or about March 15, 2019, Kiasantana received a letter from TriMet providing notice

of TriMet's desire to appraise the property to obtain temporary easements over a portion of the

Property for purposes of constructing the Project.

                                                27.

         On or about May 24, 2019, TriMet's counsel sent an email to plaintiffs' counsel

confirming that TriMet had not passed a resolution of necessity pursuant to ORS 35.352 and that

TriMet would not seek to condemn the temporary easement if Kiasantana did not accept TriMet's

anticipated offer to purchase the temporary easement. True to its word, TriMet never passed a

resolution authorizing condemnation of the temporary easement as required to by the Oregon

Condemnation Procedure Act ("CPA"), ORS Chapter 35 nor did it seek to condemn a temporary

easement prior to beginning work on the Project.

                                                28.

         On or about June 7, 2019, TriMet sent an offer to Kiasantana to purchase a temporary

construction easement on the Property. The offer was not accepted. TriMet did not obtain

permission or an agreement to enter onto the Property.

                                                                                COMPLAINT
                                                                                 Page 9 of 29
FG:10912806.6
           Case 3:20-cv-01419-SI       Document 1       Filed 08/19/20     Page 10 of 29




                                       Construction Events

                                                 29.

         On or about May 18, 2019, as part of the construction of the Project, the City's

contractors entered onto the Property with heavy excavation equipment without plaintiffs'

consent while doing utility work in SE 14th Avenue. Plaintiffs sent notice of the trespass to both

the City and Tri-Met with a demand that such trespasses cease.




                                                 30.

         On or about June 7, 2019, the same day TriMet sent its offer to acquire temporary

easements on portions of the Property, TriMet began construction of the Project restricting

vehicular access to the street frontage and causing access to the Property to be restricted to such

an extent that Koerner's customers were required to use a hand cart to shuttle expensive camera

equipment onto the Property.
                                                                                 COMPLAINT
                                                                                 Page 10 of 29
FG:10912806.6
           Case 3:20-cv-01419-SI       Document 1      Filed 08/19/20     Page 11 of 29




                                                31.

         On or about June 11, 2019, TriMet caused a fencing to be erected on the Property without

plaintiffs' consent for construction occurring in the right of way. The fencing effectively

restricted access to the Property by customers and employees. TriMet placed construction

equipment and vehicles in the street eliminating vehicular traffic to the property.




                                                32.

         On or about July 12, 2019 and July 15, 2019, Project construction blocked vehicular

street access along the frontage of the Property and severely restricted access to the Property.

                                                                                 COMPLAINT
                                                                                 Page 11 of 29
FG:10912806.6
           Case 3:20-cv-01419-SI      Document 1       Filed 08/19/20     Page 12 of 29




                                                33.

         On or about August 8. 2019, Project construction blocked vehicular street access along

the frontage of the Property and severely restricted access to the Property.

                                                34.

         On or about August 17, 2019, TriMet caused a fence to be erected around the Project.

The fence left only a narrow opening along the frontage of the street blocking vehicular access

the Property. During construction, access to the Property was (and is) controlled by a flagger

who was not always present on site.

                                                35.

         After the fence was erected, Koerner Camera's employees and customers access to the

Property was unreasonably restricted and it became nearly impossible for large commercial

trucks to utilize the Loading Dock. Access restrictions included no vehicular access along the

frontage of the Property and at various times, the complete inability for customers to access the

Property in a vehicle, long delays in obtaining access to the Property, customers and employees

being required to park on the street, and/or customers and employees being required to shuttle

expensive camera equipment and other deliveries to the Building by hand.




                                                                                COMPLAINT
                                                                                Page 12 of 29
FG:10912806.6
           Case 3:20-cv-01419-SI       Document 1       Filed 08/19/20     Page 13 of 29




                                                 36.

         At various times from the beginning construction of Project, TriMet and/or the City's

personnel and/or contractors have entered onto and continue to enter onto the Property without

plaintiffs' consent as part of their work on the Project. The areas of the TriMet and/or the City's

trespasses roughly correspond to the area the temporary easements that TriMet offered to acquire

in May 2019.




                                                                                  COMPLAINT
                                                                                  Page 13 of 29
FG:10912806.6
           Case 3:20-cv-01419-SI        Document 1       Filed 08/19/20      Page 14 of 29




                                                  37.

         At all times from initiation of the Project, the frontage of the Property has been restricted

to vehicular traffic. At various times from the beginning construction of Project, TriMet and/or

the City's personnel and/or contractors have unreasonably restricted access to the Property

interfering with plaintiffs' use and enjoyment of the Property. For example, the following photos

depict construction activities in August 2019.




                                                                                   COMPLAINT
                                                                                   Page 14 of 29
FG:10912806.6
              Case 3:20-cv-01419-SI      Document 1         Filed 08/19/20   Page 15 of 29




                            Project Damages to the Use of the Property

                                                  38.

         Without limitation, the Project damages and impairs the utility of the Property including

as follows:

         a.       Plaintiffs, their employees, vendors and customers no longer have reasonable

vehicular access to the street frontage abutting the Property, including without limitation to the

Building, the parking stalls, and Loading Dock;

         b.       The current Loading Dock placement is no longer accessible for a commercial

size truck rendering it useless for light industrial use;

         c.       A commercial size delivery truck entering onto the Property, if it can safely

access the Property at all, will block all parking stalls, maneuvering area, and driveway;

         d.       The number of parking stalls has been reduced or completely eliminated as a part

of the Project;

///


                                                                                   COMPLAINT
                                                                                   Page 15 of 29
FG:10912806.6
              Case 3:20-cv-01419-SI      Document 1       Filed 08/19/20     Page 16 of 29




         e.       Emergency fire vehicles will no longer be able to access the Property within 150

feet of the Building's far corner as required by the applicable building code; and

         f.       The utility of the Property for an industrial use has been greatly diminished or

eliminated.

                                                   39.

         The highest and best use of the Property is no longer as the property is currently

improved or as an industrial use.

                                                   40.

         As a result of the Project, the value of the Property has been diminished by approximately

$500,000.

 City and TriMet Policy Decisions with Respect to Condemnation and the Pedestrian Mall

                                             Law of 1961

                                                   41.

         In numerous meetings and communications with TriMet officials prior to construction of

the Project, plaintiffs advised TriMet that the Project taking of the street frontage and access to

the Property and to the Building and Loading Dock the taking and would damage the highest and

best use of the property. TriMet acknowledged the taking of the Project created damages to the

Property and to the access to the Building and Loading Dock. TriMet acknowledged that the

Loading Dock would need to be extended by 30 feet in order to be at accessible to a commercial

vehicle. However, TriMet refused to offer just compensation to compensate plaintiffs for the

damages to the Property as a result of the Project.

///

                                                                                   COMPLAINT
                                                                                   Page 16 of 29
FG:10912806.6
           Case 3:20-cv-01419-SI       Document 1       Filed 08/19/20     Page 17 of 29




                                                 42.

         TriMet also knew that it required a temporary easement over plaintiffs’ Property to

construct the Project. TriMet hired an appraiser to value a temporary construction easement on

plaintiffs’ property for purposes of the Project. TriMet instructed the appraiser to not consider

the restriction on the vehicular or pedestrian access as a result of the temporary construction

easement or as part of the Project in determining just compensation. TriMet made an offer to

purchase the temporary construction easement, advising plaintiffs that the offer was just

compensation for any and all damages to the property. Yet, this offer was made without a

resolution of public necessity or without any references to it being made under TriMet’s eminent

domain authority or the Oregon Condemnation Procedures Act (“CPA”) Chapter 35.

                                                 43.

         In numerous meetings with TriMet officials prior to construction of the Project, plaintiffs

demanded that TriMet follow the CPA to condemn plaintiffs' real property interests to access SE

14th Avenue and for the temporary easements that TriMet offered to acquire.

                                                 44.

         On or about May 24, 2019, Lance Erz, on behalf of TriMet, sent an email to plaintiffs'

counsel confirming that TriMet had not passed a resolution of public necessity pursuant to ORS

35.352 for this Project and announcing that TriMet would not acquire a temporary easement for

construction of the Project by condemnation if the offer of just compensation for the temporary

easement was not accepted by plaintiffs.

                                                 45.

         On or about September 4, 2019, Lance Erz, on behalf of TriMet, sent an email to

                                                                                 COMPLAINT
                                                                                 Page 17 of 29
FG:10912806.6
           Case 3:20-cv-01419-SI       Document 1       Filed 08/19/20     Page 18 of 29




plaintiffs' counsel confirming that TriMet would not compensate plaintiffs for the Project's

impacts on the Property.

                                                 46.

         On or about July 26, 2019, plaintiffs demanded the City follow the Pedestrian Mall Law

of 1961, ORS 306.705 to ORS 306.825, prior to closing SE 14th Avenue to vehicular traffic as

part of the Project. On or about August 30, 2019, Ken McGair, on behalf of the City, announced

the City's decision not to follow the procedure set forth in the Pedestrian Mall Law of 1961.

                                    Oregon Tort Claim Notice

                                                 47.

         On or about November 7, 2019, plaintiffs sent the City and TriMet a letter entitled Notice

Under Oregon Tort Claims Act – ORS 30.275 providing notice of plaintiffs' past and continuing

claims for trespass, nuisance, and violation of the Pedestrian Mall Act as provided for in ORS

30.275 (the "Notice"). Although not required by ORS 30.275, the letter also provided notice of

defendants' violations of the CPA, the Takings Clauses in the United States and Oregon

Constitutions. A copy of the Notice is attached hereto as Exhibit C and is hereby incorporated by

reference.

                                                 48.

         Prior to the November 7, 2019 notice, plaintiffs put defendants on actual notice of the

claims for trespass, nuisance, and violations of Oregon law through numerous meetings, letters,

and emails.

///

///

                                                                                 COMPLAINT
                                                                                 Page 18 of 29
FG:10912806.6
           Case 3:20-cv-01419-SI       Document 1        Filed 08/19/20    Page 19 of 29




                                                 49.

         As of the date of this filing, neither the City nor TriMet has responded to the November

7, 2019 letter.

                                       First Claim for Relief

                           (Inverse Condemnation – 42 U.S.C. §1983)

                                                 50.

         Plaintiffs re-allege paragraphs 1 through 48.

                                                 51.

         TriMet has the power of eminent domain to take private property for a public use and

purpose pursuant to Oregon statute. ORS 267.200. In exercising the power of eminent domain,

TriMet is required to comply with the Taking Clause in the Fifth Amendment of the United

States Constitution made applicable to it by the Fourteenth Amendment.

                                                 52.

         The City has the power of eminent domain to take private property for a public use and

purpose pursuant to Oregon statute and must comply with the CPA when taking private property

for public use. In exercising the power of eminent domain, the City is required to comply with

the Taking Clause in the Fifth Amendment of the United States Constitution made applicable to

it by the Fourteenth Amendment.

                                                 53.

         Defendants violated plaintiffs' Fifth Amendment right to receive just compensation for

the taking for a public use and purpose of each plaintiff's respective real property interests in and

to the Property in connection with the construction and eventual operation of the Project

                                                                                  COMPLAINT
                                                                                  Page 19 of 29
FG:10912806.6
              Case 3:20-cv-01419-SI      Document 1       Filed 08/19/20     Page 20 of 29




described as follows:

         a.       The physical occupation and use of the Property by each defendant and/or their

contractors in the manner of a temporary easement for the construction of the Project;

         b.       The temporary closure and unreasonable restriction of vehicular access SE 14th

Avenue and the Property frontage, including the Building and Loading Dock, during the

construction of the Project;

         c.       The permanent unreasonable restriction of vehicular traffic to the street and

access to the frontage of the Property, including the Building and Loading Dock, as a result of

the Project; and

         d.       The taking of plaintiffs' abutters rights to SE 14th Avenue by restricting vehicular

use of that platted street as a result of the Project.

                                                   54.

         The violation of plaintiffs' constitutional right to just compensation for the taking of real

property interests for a public use or purpose were caused by TriMet in the following manner:

         a.       In having a policy and /or custom and practice of allowing a temporary taking of

private property rights for public use without paying just compensation where the project is to be

constructed in an abutting public right of way;

         b.       In having a policy and/or custom and practice of a permanent taking of reasonable

access for a public purpose without paying just compensation where the project is to be

constructed in an abutting public right of way;

         c.       In having a policy and/or custom and practice of a taking a property owner's right

to use a platted street for vehicular traffic for a public purpose without paying just compensation

                                                                                    COMPLAINT
                                                                                    Page 20 of 29
FG:10912806.6
              Case 3:20-cv-01419-SI      Document 1       Filed 08/19/20     Page 21 of 29




where the project is to be constructed in the public right of way;

         d.       In having a policy and/or custom and practice of temporary taking of property

rights for a public use without paying just compensation as part of project despite knowledge of

repeated instances when public employees and contractors have entered onto and used private

property without property owner's consent for purposes of constructing a public works project;

         e.       In having a policy and/or custom of finding that no taking of property rights have

occurred where the public works project is constructed in a public right of way regardless of the

impact on abutting property owners;

         f.       In failing to train and instruct its employees and agents in how to construct a

public works project without using and entering private property without necessary consent from

the owner or leaseholder;

         g.       In failing to train and instruct its employees and agents in how to design a public

works project without depriving reasonable access to the abutting private property;

         h.       In having a policy and/or custom of ratifying and approving temporary and

permanent taking of property rights for a public purpose without paying just compensation as

described in subparagraphs a through g above; and

         i.       By the respective actions of policy makers Lance Erz, Shelley Devine, Ken

McGair and Tracey Reeves in approving and/or ratifying temporary and permanent taking of

property rights for a public purpose without paying just compensation as described in

subparagraphs a through g above.

                                                   55.

         Defendants' actions resulting in the violation of plaintiffs' Fifth Amendment rights were

                                                                                   COMPLAINT
                                                                                   Page 21 of 29
FG:10912806.6
           Case 3:20-cv-01419-SI         Document 1        Filed 08/19/20      Page 22 of 29




taken under color of state law, namely, the state and local laws granting the power of eminent

domain and such laws that allow for the construction and operation of the Project.

                                                   56.

         Defendants' actions resulting in the violation of plaintiffs Fifth Amendment rights were

taken under color of state law, namely, the state and local laws granting the power of eminent

domain and such laws that allow for the construction and operation of the Project.

                                                   57.

         As a direct result of defendants violation of plaintiffs' constitutional right to just

compensation, plaintiffs are entitled to recover an amount to be proven at trial, but no less than

$550,000.

                                                   58.

         Plaintiffs are entitled to their necessary and reasonable attorney fees and costs incurred in

the prosecution of this action pursuant to 42 U.S.C. §1988(b).

                                       Second Claim for Relief

                          (Inverse Condemnation – Or. Const. Art. I §18)

                                                   59.

         Plaintiffs re-allege paragraphs 1 through 48.

                                                   60.

         Defendants violated plaintiffs' right under Article I, Section 18 of the Oregon State

Constitution to receive just compensation for the taking for a public use and purpose of each

plaintiff's respective real property interests in and to the Property in connection with the

construction and eventual operation of the Project described as follows:

                                                                                     COMPLAINT
                                                                                     Page 22 of 29
FG:10912806.6
              Case 3:20-cv-01419-SI      Document 1        Filed 08/19/20      Page 23 of 29




         a.       The physical occupation and use of the Property by each defendant and/or their

contractors in the manner of a temporary easement for the construction of the Project;

         b.       The temporary closure and unreasonable restriction of access to the Property,

including the Building and Loading Dock, during the construction of the Project;

         c.       The permanent unreasonable restriction of access to the Property, including the

Building and Loading Dock, as a result of the Project; and

         d.       The taking of plaintiffs' abutters rights to SE 14th Avenue by restricting vehicular

use of that platted street as a result of the Project.

                                                   61.

         As a direct result of defendants violation of plaintiffs' constitutional right to just

compensation, plaintiffs are entitled to recover an amount to be proven at trial, but no less than

$550,000.

                                                   62.

         Plaintiffs are entitled to their necessary and reasonable attorney fees and costs incurred in

the prosecution of this action pursuant to ORS 20.085.

                                        Third Claim for Relief

                                By Kiasantana Against the City Only

              (Just Compensation for Closure of Abutters' Rights to a Dedicated Street)

                                                   63.

         Plaintiffs re-allege paragraphs 1 through 48.

                                                   64.

         Kiasantana is the record title holder to the Property abutting SE 14th Avenue.

                                                                                     COMPLAINT
                                                                                     Page 23 of 29
FG:10912806.6
              Case 3:20-cv-01419-SI      Document 1      Filed 08/19/20      Page 24 of 29




                                                  65.

         SE 14th Avenue is a street dedicated for vehicular use in a duly recorded plat.

                                                  66.

         Kiasantana is entitled to recover just compensation in an amount to be proven at trial, but

no less than $550,000, for the closure of the portion of SE 14th Avenue abutting the Property.

                                       Fourth Claim for Relief

                                       (Count One – Trespass)

                                                  67.

         Plaintiffs re-allege paragraphs 1 through 48.

                                                  68.

         Throughout the construction of the Project, which continues as of the date of this filing,

TriMet's employees and agents on numerous occasion and with great regularity have entered and

continue to enter onto plaintiffs' Property without their consent.

                                                  69.

         On a number of occasions during the construction of the Project, the City's employees

and agents have entered onto plaintiffs' Property without their consent.

                                                  70.

         Each defendant is joint and severally liable to plaintiffs for the other's trespasses because:

         a.       Each defendant acted in concert with the other and pursuant to a common design,

namely the construction of the Project;

         b.       Each defendant knew the other's conduct constituted a trespass on plaintiffs'

Property and provided substantial assistance and encouragement to other in such conduct; and/or

                                                                                   COMPLAINT
                                                                                   Page 24 of 29
FG:10912806.6
              Case 3:20-cv-01419-SI     Document 1      Filed 08/19/20     Page 25 of 29




         c.       Each defendant gave substantial assistance to the other in accomplishing the

trespasses and each defendant's conduct, separately considered, constituted a breach of plaintiffs'

property rights.

                                                  71.

         As a direct result of defendants trespasses entitle plaintiffs damages in the amount to be

determined at trial, but no less than $50,000.

                                      (Count Two – Nuisance)

                                                  72.

         Plaintiffs re-allege paragraphs 1 through 48 and 63 through 66.

                                                  73.

         Throughout the construction of the Project, which continues as of the date of this filing,

TriMet's employees, agents and contractors on numerous occasion and with great regularity have

entered and continue to enter onto plaintiffs' Property without their consent. In addition,

defendants’ actions have caused access to plaintiffs' Property, including the Building and

Loading Dock, to be unreasonably restricted.

                                                  74.

         On a number of occasions during the construction of the Project, the City's employees,

agents, and contractors have entered onto plaintiffs' Property without their consent and

unreasonably restricted access.

                                                  75.

         Defendants' conduct, as described above, substantially and unreasonably interfered with

plaintiffs' quiet use and enjoyment of the Property and constitutes a private nuisance.

                                                                                  COMPLAINT
                                                                                  Page 25 of 29
FG:10912806.6
              Case 3:20-cv-01419-SI     Document 1        Filed 08/19/20     Page 26 of 29




                                                  76.

         Each defendant is joint and severally liable to plaintiffs for the other's actions that caused

a private nuisance because:

         a.       Each defendant acted in concert with the other and pursuant to a common design,

namely the construction of the Project;

         b.       Each defendant knew the other's conduct constituted a nuisance and provided

substantial assistance and encouragement to other in such conduct; and/or

         c.       Each defendant gave substantial assistance to the other in accomplishing the

trespasses and each defendant's conduct, separately considered, constituted a breach of plaintiffs'

property rights.

                                                  77.

         As a direct result of defendants' actions in causing a private nuisance plaintiffs have

suffered damages in an amount to be determined at trial, but not less than $50,000.

                                        Fifth Claim for Relief

                               By Kiasantana Against the City Only

                           (Violation of the Pedestrian Mall Law of 1961)

                                                  78.

         Plaintiffs re-allege paragraphs 1 through 48.

                                                  79.

         The City, in coordination with TriMet, created a pedestrian mall, as defined in ORS

376.703(3) in the portion of SE 14th Avenue abutting the Property as part of the Project.

///

                                                                                    COMPLAINT
                                                                                    Page 26 of 29
FG:10912806.6
               Case 3:20-cv-01419-SI      Document 1       Filed 08/19/20     Page 27 of 29




                                                    80.

          Despite plaintiffs' demands, the City refused to follow the procedure set forth in the

Pedestrian Malls Law of 1961 and violated same by the following omissions:

          a.       The City failed to pass a resolution authorizing the creation of a pedestrian mall as

provided in ORS 376.725;

          b.       The City failed to provide notice to property owners as required by ORS 376.750;

          c.       The City failed to provide the statutorily required opportunity or hearing in which

property owners could object to the creation of a pedestrian mall; and

          d.       The City failed to provide the statutory procedure for the recovery of just

compensation for the creation of a pedestrian mall.

                                                    81.

          Plaintiff Kiasantana seeks judgment awarding declaratory, injunctive, and monetary

relief:

          a.       A declaration that the Project creates a pedestrian mall as defined by ORS

376.705(3);

          b.       A declaration that the City violated the Pedestrian Mall Act as set forth in

paragraph 79 above;

          c.       A order requiring the City to restore reasonable access to the Property from SE

14th Avenue; and

          d.       An award of just compensation to plaintiff Kiasantana in an amount to be

determined at trial, but no less than $550,00, for the closure of SE 14th Avenue to vehicular

traffic as provided for and Or. Const. Art. I, §18.

                                                                                    COMPLAINT
                                                                                    Page 27 of 29
FG:10912806.6
           Case 3:20-cv-01419-SI       Document 1       Filed 08/19/20     Page 28 of 29




         WHEREFORE, plaintiffs pray for judgment against defendants, and each of them, as

follows:

         1.     On the First Claim for Relief against all defendants, a judgment in favor of

plaintiffs in an amount equal to the just compensation awarded for the value of plaintiffs’

acquisition as described above and reasonable attorney fees and costs incurred in the prosecution

of this action pursuant to 42. U.S.C. §1988(b);

         2.     On the Second Claim for Relief against all defendants, a judgment in favor of

plaintiffs in an amount equal to the just compensation awarded for the value of plaintiffs’

acquisition as described above and reasonable attorney fees and costs incurred in the prosecution

of this action pursuant to ORS 20.085;

         3.     On the Third Claim for Relief against the City, a judgment in favor of Kiasantana

in an amount equal to the just compensation awarded for the value of the closure of the portion

of SE 14th Avenue abutting the Property as provided in Ail. et. ux. v. City of Portland, 136 Or

354 (1931);

         4.     On the Fourth Claim for Relief against all defendants, a judgment awarding

damages to plaintiffs due to defendants’ actions causing a private nuisance;

         5.     On the Fifth Claim for Relief, a declaration that the Project creates a pedestrian

mall as defined by ORS 376.705(3); a declaration that the City violated the Pedestrian Mall Act;

a judgment granting injunctive relief requiring the City to restore reasonable access to the

Property from SE 14th Avenue; and an award in favor of Kiasantana in an amount equal to the

just compensation awarded for the value of the closure of SE 14th Avenue to vehicular traffic as

provided for in Ail et. ux. v. City of Portland, 136 Or 354 (1931) and Or. Const. Art. I, §18; and

                                                                                  COMPLAINT
                                                                                  Page 28 of 29
FG:10912806.6
           Case 3:20-cv-01419-SI       Document 1      Filed 08/19/20     Page 29 of 29




         6.     For such other and further relief as this Court deems proper.

         DATED this 19th day of August, 2020.


                                                   FOSTER GARVEY PC


                                                   By s/ Paul H. Trinchero
                                                      Cynthia M. Fraser, OSB #872243
                                                      E-mail: cynthia.fraser@foster.com
                                                      Paul H. Trinchero, OSB #014397
                                                      E-mail: paul.trinchero@foster.com
                                                      Telephone: (503) 228-3939
                                                      Fax: (503) 226-0259
                                                      Attorneys for Plaintiffs




                                                                                COMPLAINT
                                                                                Page 29 of 29
FG:10912806.6
